Citation Nr: 0027352	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  99-05 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for right shoulder 
disability.

2.  Entitlement to service connection for bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT VIDEO- CONFERENCE HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from January 1976 to January 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied service connection for 
unspecified foot and shoulder condition.  The Board has 
rephrased the RO's characterization of the issue to reflect 
the fact that the appellant has alleged two separate and 
distinct claims.


REMAND

The Board notes that the Court of Appeals for Veterans Claims 
(the Court) has recently held that, prior to making a 
determination as to whether a claim is well grounded, VA must 
make reasonably exhaustive attempts to fulfill an initial 
duty to obtain all known service medical records and VA 
clinical records prior to adjudicating a claim.  See 
McCormick v. Gober, No. 98-48 (U.S. Vet.App. Aug. 18, 2000).  
See also VBA Letter 20-99-60.  On his original application 
dated in February 1998, the appellant claimed that his right 
shoulder and bilateral foot disabilities were first treated 
at Martin Army Hospital in Fort Benning, Georgia in December 
1978.  However, during his appearance before the undersigned, 
he testified that, on January 14, 1976, he was scheduled for 
a shoulder operation to take place in February 1976.  He also 
testified that he was treated for his shoulder condition 4- 6 
months prior to his discharge. 

To date, the RO has been unable to obtain the appellant's 
service medical records.  An October 1998 letter from 
Department of the Army reveals that his records were en route 
to the National Archives and Records Administration (NARA).  
Notations on this letter indicate that follow- up requests 
were sent to NARA, but it does not appear that any response 
from NARA was received.   A May 1999 RO deferred rating 
decision notes that a letter was to be written to NARA, but 
the record does not reflect that NARA was subsequently 
contacted and there is no negative response from NARA of 
file.  The RO must follow- up with a request to NARA prior to 
any further adjudication.  McCormick, No. 98-48 (U.S. 
Vet.App. Aug. 18, 2000).  

Additionally, the Board notes that, in the event the RO is 
unable to obtain records of the appellant's treatment at 
Martin Army Hospital, the RO should request such treatment 
records directly from this facility.  See Sheed v. Derwinski, 
2 Vet. App. 256, 259 (1992) (VA has a duty to obtain records 
directly from a treating military facility when sufficient 
evidence has been presented to identify and locate the 
treating facility).  In order to have a reasonable search 
conducted, the appellant must clarify his alleged date(s) of 
treatment at this facility.  See Hayes v. Brown, 5 Vet.App. 
60, 68 (1993) (a claimant must cooperate by providing 
information within his/her control).

Accordingly, this case is REMANDED for the following action:

1.  The RO should request that the appellant 
complete and return updated forms necessary for 
the request of his service medical records from 
NARA.  He should be asked to specifically to 
include the date(s) of his treatment at Martin 
Army Hospital in Fort Benning, Georgia.  The RO 
should then contact NARA and request all of his 
service medical records, to include records of all 
treatment while he was stationed at Fort Benning.  
Any document(s) received from these requests must 
be incorporated into the claims folder, and a 
negative response should be requested.  All 
attempts to obtain records which are ultimately 
not obtained should be documented.

2.  If necessary, the RO should directly contact 
the Martin Army Hospital in Fort Benning, Georgia 
and request the appellant's medical records of 
treatment for the time period in question.

3.  The appellant is hereby informed of his right 
to present any additional evidence or argument 
while the case is on remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

4.  Thereafter, the RO should readjudicate the 
claims of service connection for right shoulder 
disability and bilateral foot disability with 
consideration given to any additional evidence 
obtained by the RO pursuant to this remand.  If 
any benefit sought on appeal, for which a notice 
of disagreement has been filed, remains denied, 
the appellant and his representative should be 
furnished a Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be forwarded to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
resolution of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




